Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Adrian Nathaniel Bacon appeals the district court’s order denying his motion for appointment of counsel and the court’s order accepting the recommendation of the magistrate judge and denying relief on Bacon’s 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we deny Bacon’s pending motion for appointment of *250counsel and affirm for the reasons stated by the district court. Bacon v. Rose, No. 7:13-cv-00350-JPJ-PMS, 2014 WL 4462946 (W.D.Va. May 1, 2014; Sept. 10, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.